Exhibit FOR IMMEDIATE RELEASE Chicago Rivet & Machine Co. Announces Second Quarter Results of Operations. Naperville, IL, August 11, 2008.Chicago Rivet & Machine Co. (Amex, symbol: CVR) today announced results for the second quarter of 2008 as summarized below: CHICAGO RIVET & MACHINE CO. Summary of Consolidated Results of Operations For the Three and Six Months Ended June 30 Second Quarter First Six Months 2008 2007 2008 2007 Net sales and lease revenue $ 8,047,012 $ 10,130,320 $ 16,461,338 $ 20,077,896 Income (loss) before income taxes (32,412 ) 803,399 11,251 1,290,671 Net income (loss) (19,412 ) 523,399 8,251 833,671 Net income (loss) per share (.02 ) .54 .01 .86 Average shares outstanding 966,132 966,132 966,132 966,132 (All figures subject to year-end audit) Contact: Kimberly A. Kirhofer Chicago
